Citation Nr: 0417415	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  89-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for major 
depression with headaches and post-traumatic stress disorder 
(PTSD), prior to September 26, 1992.

2.  To be clarified.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The issues on appeal, as addressed below, are remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In April 1977, the veteran filed a claim of service 
connection for headaches and a nervous disorder.  A rating 
decision dated in July 1977 granted service connection for 
psychophysiologic reactions resulting in headaches, assigning 
a 10 percent disability rating effective April 13, 1977.  In 
March 1987, the veteran filed a claim for an increased 
rating.  An April 1987 rating decision continued the 10 
percent disability rating.  In June 1987, the veteran 
submitted a statement claiming that his headaches had 
worsened considerably since the last evaluation.  The RO 
issued a rating decision dated in August 1987 denying a claim 
for an increase.  Medical records were obtained, and in 
February 1988 the RO issued another rating decision 
continuing the 10 percent disability rating.  In November 
1988, the veteran filed a Notice of Disagreement with the 
RO's determination.  A Statement of the Case was issued in 
December 1988, and the veteran perfected his appeal in 
January 1989 by filing a substantive appeal (VA Form 9).  The 
veteran underwent a VA examination in February 1989.  In 
April 1989, a rating decision was issued assigning a 
disability evaluation of 30 percent effective February 3, 
1988.  The RO issued this rating decision to the veteran, and 
noted that a 30 percent rating had been assigned without 
appellate review.  The RO informed the veteran that due to 
the fact that it was a partial grant, his appeal would be 
forwarded to the Board for consideration.  The issue was 
never certified to the Board.  As the maximum schedular 
rating was not assigned, the issue remained in appellate 
status.  Consequently, the RO should address this matter 
accordingly, including informing the veteran of his rights 
under the VCAA, and further developing the claim as 
necessary.

In a May 1997 rating decision, the veteran was assigned a 100 
percent disability rating for major depression with headaches 
and PTSD (formerly rated as psychophysiologic reaction with 
headaches), effective September 26, 1992.  In May 1997, the 
veteran was issued a copy of this rating decision with an 
attached letter.  This was issued to the veteran at an 
address in Bonham, Texas, per a change of address 
notification from his representative dated in March 1997.  
That same month, the RO issued correspondence to the veteran 
informing him of his amended disability compensation awards.  
A Report of Contact dated in August 1998, noted a change of 
address for the veteran, and the veteran's request for a copy 
of the May 1997 rating decision.  The veteran did not file a 
timely notice of disagreement regarding the effective date 
assigned for the 100 percent rating.  

In November 2001, correspondence was received from the 
veteran's representative claiming an earlier effective date 
for major depression with headaches and PTSD.  The RO should 
clarify whether the issue on appeal is entitlement to an 
earlier effective date for service connection for major 
depression with headaches and PTSD, or whether the issue is 
entitlement to an earlier effective date for the assignment 
of a 100 percent disability rating for major depression with 
headaches and PTSD.  In addition to the need for 
clarification, the issue of entitlement to an earlier 
effective date is inextricably intertwined with the issue of 
entitlement to a rating in excess of 30 percent for PTSD, 
prior to September 26, 1992.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should perform any further 
development as to the issue of 
entitlement to a rating in excess of 30 
percent for major depression with 
headaches and PTSD prior to September 
26, 1992.  

3.  The RO should clarify whether the 
veteran intended to appeal the 
effective date assigned to service 
connection for major depression with 
headaches and PTSD, or the effective 
date assigned to the 100 percent 
disability rating for major depression 
with headaches and PTSD.  

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims.  If the 
determination of these claims remain 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




